DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 05/28/2021 has been entered. Claim 15 has been amended, no additional claims have been cancelled, and claim 27 is new. Claims 1-5 and 8-12 remain withdrawn due to a restriction/election requirement.
	Accordingly, claims 1-5, 8-12, 15-18, 20-24, and 26-27 are currently pending with claims 15-18, 20-24, and 26-27 under examination.
Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive.
The applicant’s argument that the cited references, alone or in combination do not teach, disclose, or fairly suggest dividing a part into sections along a sectional plane configured to maximize access to one or more surface features in a part (see first paragraph on page 9 of arguments) is respectfully not found persuasive. As discussed in the updated § 103 rejection, 
With regard to the applicant’s argument directed to Schick ‘433 states that the microchannel is in [a base] component 10 (see first paragraph on page 10 of arguments), the argument is not found persuasive because Schick ‘433 also states “However, in some embodiments, the near-surface cooling microchannel 32 may be disposed in both the pre-sintered preform 30 and the base article 20. Specifically, both the first surface 36 of the pre-sintered preform 30 and the outer surface 26 of the base article 20 can comprise contours that, once aligned, combine to form the one or more near-surface cooling microchannels 32.” [0022]. The portion of the reference that the applicant is citing is merely a different embodiment. "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2123 II.).
With regard to the applicant’s arguments directed to the remaining references, which merely state that the references do not teach the claimed limitations (see paragraph 10 of arguments), the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Claim Interpretation
	With regard to the limitation in claim 27 of “wherein the plurality of non-planar exposed mating surfaces are curved outside of the feature surfaces thereof”, it is noted that the broadest reasonable interpretation of the limitation includes the broader interpretation of the non-planar exposed mating surfaces simply being “curved”, because the mating surfaces are “exposed” meaning that they are necessarily “outside”. The BRI of the limitation also includes the narrower interpretation of the mating surfaces being curved ‘outwardly’, such as convexly (rather than concavely). In this interpretation, it is noted that a convex shape must be joined with its complementary concave shape in order to sit flush with one another. As discussed in the 103 rejection of claim 27 below, both limitations are obvious over the cited references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 20-24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 15 recites the limitation “dividing the part into sections along a sectional plane configured to maximize access to the one or more internal features from outside of each of the sections”. It is unclear when the dividing of the part occurs – it is unclear if the part is being divided in the design itself, such as in a CAD model (to be clear, a CAD model is not claimed), or if the physically produced part is divided after it is produced. 
In the first case (the ‘design’ interpretation), the claim limitation is indefinite because if the part design has already been received (such as received by a 3D printer – see [0002] of applicant’s spec), the applicant has not clearly set forth in the claims how or why the “dividing” prior to the 3D printer receiving the design and physically producing the divided part sections.
In the second case (the ‘physically produced part’ interpretation), the claim limitation is still indefinite because at this point in the claimed method, there is no physically produced part, as all of the remainder of the method steps are directed to performing the physical manufacturing of the part. In other words, it would not be possible to (physically) divide a part when said part does not actually physically exist at this point in time.

Claim 15 recites the limitation “dividing the part into sections along a sectional plane configured to maximize access to the one or more internal features from outside of each of the sections” and also recites “fabricating green body strategic sections having a plurality of non-planar exposed mating surfaces corresponding to the sectional plane”. The claim is indefinite because the claim appears to be using two mutually exclusive terms to describe the same element. The general definition of “a plane” is a flat, two-dimensional surface. The claim additional uses the term “non-planar” to define the “exposed mating surfaces”. The “sectional plane” as claimed and the “non-planar exposed mating surfaces” appear to be referring to the same location on the part to be produced. The applicant appears to be combining different embodiments which are incompatible with each other based on the current language used in claim 15. To be clear, it is improper to import claim limitations from the specification (MPEP 2111.01 II.); however, for the purposes of discussion, the applicant appears to be claiming subject matter from the embodiment in Figs. 2-3 with the “dividing the part into sections along a 
Thus, the limitations of “dividing the part into sections along a sectional plane configured to maximize access to the one or more internal features from outside of each of the sections” and “fabricating green body strategic sections having a plurality of non-planar exposed mating surfaces corresponding to the sectional plane” are indefinite because 1) the limitations are each claiming subject matter which are mutually exclusive to one another, which renders the metes and bounds of the claims indefinite, and 2) it is unclear the manner in which “non-planar exposed mating surfaces” can “correspond” to the sectional plane, when the mating surfaces are non-planar while the sectional plane is planar.
Claims 16-18, 20-24, and 26-27 are rejected as being dependent from rejected independent claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 20160354839 A1; of record) in view of Schick et al. (US 20140170433 A1; of record), hereinafter “US ‘433”.
Regarding claim 15:
In the interest of compact prosecution, it is noted that the Schick ‘839 reference is available as prior art under 102(a)(1) with no common inventors to the instant application but is commonly assigned. There is no applicable grace period exception for a commonly owned disclosure in a 102(a)(1) rejection.

Schick teaches fabricating the green state additive structures via powder bed additive manufacturing (binder jet printing) with powder and binder solution [0021][0027]. 
Schick teaches that the green state additive structure 20 can comprise a plurality of features 21 such as tubes, pins, or plates [0024], which are internal features. With regard to the limitation of “receiving a design for a part comprising one or more internal features”, Schick teaches using additive manufacturing methods (Abstract, [0001], [0002]), and that additive manufacturing methods are generally fabricated from a computer aided design (CAD) model [0002]. It is known in the additive manufacturing arts that manufacturing an object with a CAD model involves using a computer which ‘receives’ a CAD design for the part to be produced. In this case, the part to be produced would contain the ‘internal features’ discussed above.
In some embodiments, features 21 may facilitate cooling features or other fluid flow passages [0024], which are also internal features.
In this case, the green state additive structure taught by Schick is equivalent to the instantly claimed “green body strategic section”, and the “hybrid article” is equivalent to the instantly claimed “multi-sectional part”; the base structure 30 taught by Schick may also be additively manufactured via powder fed (binder jet) additive manufacturing methods [0027];

Joining (assembling) the one or more green state additive structures 20 to a base structure 30 [0026], meeting the claimed “assembling…” step, and meeting the claimed “dividing the part into sections along a sectional plane configured to maximize access to the one or more internal features from outside each of the sections”, because joining pieces of a part together necessarily means that the pieces of the part were at some point previously divided (whether the dividing was performed in CAD software or at any prior point in the manufacturing process). The joining step of Schick additionally meets the claimed “corresponding to the sectional plane” limitation in the “fabricating…” step, because as can be seen from Fig. 4, joining surfaces 31 each have a plane connecting each of the two surfaces two one another. Thus, the general concept of dividing one object into multiple parts at a surface, wherein the surface can be a plane, is obvious; 
Removing the binder (debinding) from the green state additive structure [0031-0032]. Using the broadest reasonable interpretation standard, the claimed “debinding” requires some but not necessarily all of the binder to be removed to yield a brown body intermediate part. As such, the first heat applied that partially removes the binder is interpreted as a “debinding” step;
Providing an additional heat application (sintering) to form a fully sintered structure [0032].
Schick is silent regarding the claim limitation of the exposed mating surfaces having a respective surface feature “that extends along and is recessed within the respective non-planar exposed mating surface”, “assembling, via engagement of corresponding contours of the plurality of non-planar exposed mating surfaces”, and “wherein, when assembled, the respective feature surfaces of each non-planar respective exposed mating surface of the depowdered strategic sections align to define an internal perimeter of the internal feature of the green body multi-sectional binder jet printed part”.

US ‘433 teaches methods for providing a near-surface cooling microchannel in a component including forming a near-surface cooling microchannel in a first surface of a pre-sintered preform, disposing the first surface of the pre-sintered preform onto an outer surface of the base article such that an opening of the base article is aligned with the near-surface cooling microchannel in the first surface of the pre-sintered preform and, heating the pre-sintered preform to bond it to the base article, wherein the opening of the outer surface of the base article remains aligned with the near-surface cooling microchannel in the first surface of the pre-sintered preform [Abstract].
With regard to the claimed surface feature “that extends along and is recessed within the respective exposed mating surface” and “assembling, via engagement of corresponding contours of the plurality of non-planar exposed mating surfaces”, US ‘433 teaches that “in some embodiments, such as that illustrated in FIG. 2, the near-surface cooling microchannel 32 may be entirely disposed in the pre-sintered preform 30. However, in some embodiments, the near-surface cooling microchannel 32 may be disposed in both the pre-sintered preform 30 and the base article 20. Specifically, both the first surface 36 of the pre-sintered preform 30 and the outer surface 26 of the base article 20 can comprise contours that, once aligned, combine to form the one or more near-surface cooling microchannels 32. In such embodiments, the contours in the outer surface 26 of the base article 20 may align with the internal cooling passage 18 or be disposed separate from the internal cooling passage 18. In even some embodiments, the near-surface cooling microchannels 32 may transition back-and-forth between the pre-sintered preform 30 and the base article 20” (see paragraph [0022] and Figures 2-3). 
US ‘433 also discloses in [0023] “The near-surface cooling microchannel 32 can further comprise one or more exit holes or trenches to exhaust the flowing air out of the pre-sintered preform 30. The exit holes or trenches may comprise any configuration(s) and location(s) that would otherwise be present if the near-surface cooling microchannel was in the base article 20. For example, these exit holes or trenches can comprise discrete holes or closed trenches...”
The above “trenches” feature is substantially similar to the long halves of the internal passage(s) depicted in Fig. 5 of the applicant’s drawings before the two curved blocks are joined together (it is noted that the claim scope is broader than this specific embodiment, but Fig. 5 is relied upon for the purposes of discussion). The “closed trenches” are substantially similar to the applicant’s internal passage, which is at the interface of the non-planar mating surfaces, after the two curved blocks are joined together.
From these paragraphs, it is understood that joining/aligning the contours properly would allow for the microchannel(s) to be formed. As discussed above, said trench-like microchannels can be closed trenches, which would be formed upon joining, which meets the claim language in presently-amended claim 15.
The act of aligning “contours” at the site of, or separate from the site of the cooling passage renders the claimed aligning and assembling via engagement of contours limitations obvious. In Figures 2-3, if the cooling channel were to be “disposed in both the pre-sintered preform 30 and the base article 20”, it would meet the claimed limitation of extending along and being recessed within the respective exposed mating surfaces, and would also align to define an internal perimeter of the cooling channel (internal feature). The cooling channel would 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Schick with the alignment and contour features of US ‘433, as doing so would allow for producing complex cooling schemes in manufactured components capable of providing sufficient near-surface cooling [0002-0005; 0022].
Regarding claim 16:
Schick and US ‘433 teach the method as applied to claim 15 above.
Schick teaches that the green state additive structure 20 can comprise a plurality of features 21 such as tubes, pins, or plates [0024], which are internal features. In some embodiments, features 21 may facilitate cooling features or other fluid flow passages [0024], which are also internal features. A coolant passage is a continuous void that extends from one outer bound to another outer bound of an object; thus, complete access of the internal feature is achieved. Examiner notes that the instant specification (paragraph 0018) explains that the term “internal feature” refers to a cavity, void, hollow, passage, or channel that is defined in an interior volume of a part. Thus, the “cooling features or other fluid flow passages” taught by Schick [0024] meets this limitation.
As Schick’s green state additive structures comprise a plurality of features such as tubes, pins, plates, or the like, it is taken that the green state additive structures (equivalent to the instantly claimed “strategic sections”) would comprise a portion of the plurality of features (instantly claimed “internal features” of the multi-sectional part) as the green state additive 
Regarding claims 22-24:
Schick and US ‘433 teach the method as applied to claim 15 above.
As discussed above, Schick teaches that in some embodiments, features 21 [0024] formed in the (plurality of [0030]) green state additive structures may facilitate cooling features or other fluid flow passages (meets “internal passage” of claim 23) [0024], which are internal features. A coolant passage/channel is a continuous void that extends from one outer bound to another outer bound of an object.
The hybrid article may be formed from a plurality of green state additive structures 20 joined to a base structure 30 [0030] (it is noted that, as discussed above, the base structure 30 may also be additively manufactured [0027]). The ordinarily skilled artisan would recognize that the coolant passage contained within the hybrid article taught by Schick would extend across the plurality of green state additive structures and base structure. As a coolant passage would necessarily have an opening (meets “first exterior opening” and “second exterior opening” in claim 24) at the outer boundaries (meets “exposed mating surface” of claim 24) of each of the green state additive structures, the ordinarily skilled artisan would recognize that upon performing the joining step in paragraphs [0030-0033], it would be necessary to ensure that the corresponding coolant passage openings of each green state additive structure must be aligned with each other – otherwise coolant would not be able to flow or efficiently flow, or result in leaking of the coolant medium once the hybrid article is fully joined. Thus, under broadest reasonable interpretation, the coolant openings on the outer boundaries (mating surfaces) of each claim 22 of “forming alignment features in the green body strategic sections, wherein assembling the depowdered strategic sections comprises mechanically engaging the alignment features of the green body strategic sections with one another such that the depowdered strategic sections, when assembled, form the internal feature of the green body multi-sectional part.”
 Regarding claim 27, Schick and US ‘433 teach the method as applied to claim 15 above, but Schick is silent regarding the limitation of “wherein the plurality of non-planar mating surfaces are curved outside of the feature surfaces thereof”.
As discussed in the rejection of claim 15 above, US ‘433 teaches that “in some embodiments, such as that illustrated in FIG. 2, the near-surface cooling microchannel 32 may be entirely disposed in the pre-sintered preform 30. However, in some embodiments, the near-surface cooling microchannel 32 may be disposed in both the pre-sintered preform 30 and the base article 20. Specifically, both the first surface 36 of the pre-sintered preform 30 and the outer surface 26 of the base article 20 can comprise contours that, once aligned, combine to form the one or more near-surface cooling microchannels 32. In such embodiments, the contours in the outer surface 26 of the base article 20 may align with the internal cooling passage 18 or be disposed separate from the internal cooling passage 18. In even some embodiments, the near-surface cooling microchannels 32 may transition back-and-forth between the pre-sintered preform 30 and the base article 20” (see paragraph [0022] and Figures 2-3). 
US ‘433 also discloses in [0023] “The near-surface cooling microchannel 32 can further comprise one or more exit holes or trenches to exhaust the flowing air out of the pre-sintered preform 30. The exit holes or trenches may comprise any configuration(s) and location(s) that would otherwise be present if the near-surface cooling microchannel was in the base article 20. For example, these exit holes or trenches can comprise discrete holes or closed trenches...”

Thus, with regard to the limitation in claim 27 of “wherein the plurality of non-planar exposed mating surfaces are curved outside of the feature surfaces thereof”, as discussed in [0022], the mating surfaces are contoured, meaning that they are non-planar and curved. Up until the point in which they are “aligned”/joined, they would be “outside”, meeting the broader interpretation of the limitation (see “Claim Interpretation” section at beginning of office action). In the case in which the applicant intended for the “curved outside” to mean a convexly shaped outer surface (see “Claim Interpretation” section at beginning of office action), if a surface is non-planar, it can only mean that it is one of either convex or concave; in the case in which one mating surface is convex, it must mean that the complementing mating surface is the opposite (i.e. concave), and vice versa. The cooling channel would necessarily have to be aligned with surfaces in this matter, otherwise the cooling medium (such as air; see, for example, paragraphs 0019, 0021, and 0023) would not properly be able to flow in the required directions, or flow at all. Thus, at least one of the mating surfaces would be convex, which meets the second, narrower claim interpretation of “curved outside”.
The act of aligning “contours” at the site of, or separate from the site of the cooling passage renders the claimed aligning and assembling via engagement of contours limitations obvious. In Figures 2-3, if the cooling channel were to be “disposed in both the pre-sintered preform 30 and the base article 20”, it would meet the claimed limitation of extending along and being recessed within the respective exposed mating surfaces, and would also align to define an internal perimeter of the cooling channel (internal feature). 
.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 20160354839 A1; of record) in view of Schick et al. (US 20140170433 A1; of record), hereinafter “US ‘433”, as applied to claim 15 above, and further in view of Sutterfield et al. (US 20180128383 A1; of record).
Regarding claims 17-18:
Although Schick teaches joining the additive structure to the base structure via, for example, brazing or bonding or the like to form a joined component, the joined component being formed from a plurality of components such as the green state additive structure and a base structure, which inherently have a plurality of exposed mating surfaces (claim 17) as described in the § 102 rejection above [0030], Schick and US ‘433 are silent regarding the components being joined via a modified binder, and the modified binder not being dispensed onto or into the internal feature of the green body.
Sutterfield teaches that in the process of making a binder-jet manufactured mold [0054][0056-0058], the mold can comprise multiple subcomponents which can be glued or mechanically connected to assemble the mold [0061], glue being an example of a “modified binder”. The ordinarily skilled artisan would find it obvious to use the glue of Sutterfield (instantly claimed “modified binder”) to join the depowdered green state structures of Schick, in view of Schick’s teaching that joining may be accomplished through any suitable technique 
Although Sutterfield does not explicitly teach that the glue (modified binder) is not dispensed onto or into the internal features, such as a channel in green body, it would have been obvious not to dispense glue into an internal feature (meets claim 17). Dispensing glue onto an intentionally open void, such as the passage taught by Schick, would block the inside of the passage, thus preventing the passage from serving the purpose for which it was created, such as reducing performance of heat transfer and/or fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schick in view of US ‘433 with those of Sutterfield, as doing so would allow for manufacturing a large component from a plurality of smaller components.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 20160354839 A1; of record) in view of Schick et al. (US 20140170433 A1; of record), hereinafter “US ‘433”, and Sutterfield et al. (US 20180128383 A1; of record), as applied to claim 17 above, and further in view of Tummala et al. (WO2013173742A1; of record) and Myerberg et al. (US 20170297111 A1; of record). 
Regarding claims 20-21:

Schick, US ‘433, and Sutterfield are silent regarding the modified binder comprising about 1-20% of the powdered material by volume or being more viscous than the binder solution.
Tummala teaches an adhesive for 3d printing [Title], which comprises 1-50% polyvinyl alcohol (a plastic) [0027] and 50-95% solvent (such alcohols, which are organic solvents, or water) [0036][0037], which overlap with the instantly claimed ranges of 1-20% for the powdered material and 5-60% for the organic solvent and/or water. It is known in the art that PVA is a very commonly used plastic in producing 3D-printed structures, and would thus be obvious to substitute the general plastic taught by Schick with the specific plastic (PVA) taught by Tummala, which would result in the instantly claimed “powdered material” being the same material in the modified binder as in the actual 3D-printed structure.
Tummala is silent regarding the adhesive being more viscous than the binder used in the binder jet printing process. However, Tummala discusses the importance of viscosity, and varying the amount of PVOH (polyvinyl alcohol/PVA) to result in a desired amount of adhesiveness or tackiness [0060] or layer thickness [0055]. Thus it would have been obvious to vary the composition within the taught ranges (a higher PVA content would result in a lower water content, thus resulting in a more viscous mixture) and determine the appropriate level of adhesiveness or tackiness for the application.
Myerberg teaches that using a lower viscosity binder in binder jet printing would result in higher-resolution printing [0073].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schick as modified by Sutterfield with those of Tummala and Myerberg, as doing so would allow for joining high resolution binder-jet printed components with an adhesive.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 20160354839 A1; of record) in view of Schick et al. (US 20140170433 A1; of record), hereinafter “US ‘433”, as applied to claim 22 above, and further in view of Staats (US 20030026740 A1; of record).
Regarding claim 26:
Schick and US ‘433 teach the method as applied to claim 22 above, but are silent regarding forming one or more recesses and protrusions configured to mechanically engage with each other when assembled.
Staats teaches a microfluidic device that is assembled from segments of microfluidic features using built-in alignment features, such as the raised walls of the channels or protrusion/recess pairs to comprise, for example, channels, to form a device for a specific application [Abstract]. The alignment features, such as the protrusions and respective recesses, mechanically and partially secure the two substrates together, making the adhesive or thermal pressure bonding known in the art far more effective [0020]. Mechanical pressure, such as one exerted by a clamp over the alignment features, may be sufficient to secure the two substrates 
The space of the channel can be used for coolant or forced air for cooling the channel [0020], which is the same problem faced by the inventors of Schick and US ‘433 (see [0024] of Schick and Abstract of US ‘433).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Schick in view of US ‘433 with the protrusion/recess alignment features of Staats, as doing so would allow for improved alignment, a better mechanically fit and seal between two substrates, and improved manufacturing accuracy and tolerances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738